Case: 11-30524    Document: 00511781253         Page: 1     Date Filed: 03/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                           FILED
                                                                          March 8, 2012

                                      No. 11-30524                        Lyle W. Cayce
                                                                               Clerk

DAVID CHARLES PERIO,

                                                  Plaintiff-Appellant

v.

TERREBONNE PARISH SHERIFF’S OFFICE and VERNON BOURGEOIS,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:10-CV-00336


Before KING, BENAVIDES, and DENNIS, Circuit Judges.
PER CURIAM:*
        David Charles Perio appeals from an adverse summary judgment
dismissing his Title VII race discrimination and retaliation claims and his claim
under 42 U.S.C. § 1983 alleging a First Amendment retaliation claim.
        After a thorough review of the record, consideration of the arguments and
discussion presented in the briefs, and the arguments presented orally to the
Court upon submission, our de novo review convinces us that the district court
correctly decided the summary judgment motion in all particulars. Further

       *
        Pursuant to FIFTH CIRCUIT RULE 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in FIFTH CIRCUIT RULE 47.5.4.
  Case: 11-30524    Document: 00511781253     Page: 2   Date Filed: 03/08/2012




                                  No. 11-30524

writing on this appeal would only mirror the findings, analysis, and conclusions
made in the district court, and would not aid the parties or the development of
our caselaw.    Accordingly, we affirm the judgment of the district court
essentially for the reasons stated in its Order and Reasons for Summary
Judgment issued April 29, 2011.
      AFFIRMED.